department of the treasury internal_revenue_service washington d c date oct uniform issue list contact person contact number _- - dear sir or madam this is in reply to your rulings request dated date on t's proposed transfer of all of its assets to c pursuant to sec_507 of the internal_revenue_code t a charitable_trust and c a nonprofit charitable corporation are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code t and c are effectively controlled by the same individuals later t will notify the internal_revenue_service to terminate its private_foundation_status pursuant to sec_507 a of the code if t has any expenditure_responsibility grant s outstanding under sec_4945 of the code at the time of the transfer c will continue t's expenditure_responsibility with respect to such grantis t will transfer all of its assets to c the following rulings are requested t's transfer of constitute a transfer pursuant to a reorganization under sec_507 of the code its assets to the newly created charitable corporation private_foundation c all of will t's transfer will not terminate t's status as a private_foundation under sec_507 of the code and will not result in any termination taxes imposed by sec_507 of the code asa result of the transfer transferee c will be treated as if c were t for purposes of chapter sec_3 et sequitur and for part of subchapter_f of chapter sections of the code c will succeed to any excess qualifying distributions carryover under sec_4942 of the code t's transfer of assets to c will not constitute an act of self-dealing under sec_4941 of the code the voluntary termination of t as a private_foundation after t's transfer of assets to c will be a taxable_termination under sec_507 of the code but no tax will be imposed under sec_507 of the code because t will not have any assets at the time of its termination t's transfer of assets to c will not constitute a gross_investment_income or capital_gain_net_income within the meaning of sec_4940 b an act of self-dealing under sec_4941 c undistributed_income under sec_4942 d excess_business_holdings under sec_4943 e an investment that jeopardizes charitable purposes under sec_4944 or f a taxable_expenditure under sec_4945 t's asset transfer will not cause t c or any disqualified_person as defined under sec_4946 with respect to t or c to be subject_to any_tax under sec_4940 through t will not have to exercise expenditure_responsibility as a result of the transfer t's transfer of its assets to c will not be treated as a sale_or_exchange of property subject_to tax the tax basis and holding_period of the transferred assets into c's shall be determined in the same manner as if such assets had continued to be held uninterruptedly by t sec_501 of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section the exemption from federal_income_tax the code provides for of sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 a private_foundation may voluntarily terminate its private_foundation_status by submitting to the commissioner a statement of its intention to terminate its private_foundation_status and by paying the termination_tax imposed under sec_507 of the code of the code and sec_1_507-1 of the regulations provide that a sec_507 c of the code imposes an excise_tax on a private_foundation which voluntarily terminates its status as a private_foundation under sec_507 of the code this sec_507 tax is equal to the lower_of a the aggregate tax_benefit that has resulted from the foundation's exemption from federal_income_tax under sec_501 of the code or b the value of the net assets of the foundation sec_507 of the code provides that for purposes of sec_507 of the code the value of the net assets of the private_foundation shall be determined at whichever time the value is higher the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 a of the regulations indicates that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code provides in general that the aggregate tax benefits of an exempt_private_foundation refer to the value of its exemption from federal_income_tax and the deductions taken by its donors during its existence sec_1_507-1 b of the regulations provides that a private_foundation which transfers all of its assets is not required to file annual information returns required by sec_6033 of the code for its tax years after the tax_year of its transfer when it has no assets or activities sec_1_507-3 a of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 b of the code sec_1_507-3 of the regulations provides that certain tax provisions fisted therein will carry over to any transferee private_foundation that is given a transfer of assets from a transferor private_foundation pursuant to sec_507 b of the code sec_1_507-3 i of the regulations indicates that if a transferor private_foundation transfers assets a private_foundation effectively controlled directly or indirectly by the same person or persons who to effectively contro the transferor private_foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor’s assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer revrul_78_387 c b concerns a private_foundation that transferred all of its assets to another private_foundation that was effectively controlled by the same persons in accordance with sec_1_507-3 of the regulations the transferee foundation is treated as the transferor foundation and thus the transferee can use its transferor's excess qualifying distributions carryover if any under sec_4942 of the code to reduce the transferee's distributable armount under sec_4942 of the code by the amount if any of its transferor’s excess qualifying distributions carryover under sec_4942 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's status as a private_foundation sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on an act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code provides that a private_foundation must expend qualifying distributions under sec_4942 g of the code for exempt purposes sec_4942 of the code provides that a private_foundation does not make any qualifying_distribution under sec_4942 of the code where its distribution is i an organization controlled by the transferor or by one or more of the transferor's disqualified persons or ii a private_foundation that is not an operating_foundation under sec_4942 of the code a contribution to sec_4945 of the code imposes tax upon a private foundation's making of any taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than the charitable or other purposes under sec_170 of the code sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper reports from a grantee private_foundation on the grantee's uses of a grant sec_53_4945-6 and sec_1_507-3 of the regulations allow a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code inciuding private_foundations without the transfers being taxable_expenditures under sec_4945 of the code t will transfer all of its assets to c your requested rulings are discussed below analysi sec_1 under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization or liquidation including a significant disposition of or more of the transferor foundation's assets because t will transfer all its assets under sec_1 c of the regulations and thus will be a transfer under sec_507 of the code its assets t's transfer will be a significant disposition of of under sec_1_507-3 of the regulations t's transfer of its assets under sec_507 of the code to c will not terminate t's private_foundation_status under sec_509 of the code under sec_1_507-4 of the regulations t's transfer of its assets under sec_507 of the code to c will not result in termination_tax under sec_507 of the code under sec_1_507-3 of the regulations transferee c will be treated as its transferor t for purposes of chapter of the code and for sec_507 through of the code as in revrul_78_387 cited above after t transfers all its assets to c t’s excess qualifying_distribution carryover if any under sec_4942 of the code will carry over to transferee c and may be used by transferee c to meet c's own distribution_requirements under sec_4942 of the code of under sec_4941 of the code t's transfer of assets to c will not be an act of self-dealing because t's transfer will be for exempt purposes to c an organization exempt from federal_income_tax under sec_501 of the code which is not a disqualified_person for purposes of sec_4941 of the code pursuant to section sec_3 a of the regulations under sec_507 of the code when t notifies the internal_revenue_service after t transfers all of its assets to c of its intent to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code t will thus terminate its private_foundation_status pursuant to that sec_507 a of the code under sec_507 of the code the value of t's assets after t has transferred all of its assets to c will be zero thus t's voluntary notice of termination of its private_foundation_status pursuant to sec_507 of the code will result in zero tax under sec_507 of the code t's transfer of all of its assets to c will not constitute a gross_investment_income or capital_gain_net_income within the meaning of sec_4940 of the code b an act of self-dealing under sec_4941 c undistributed_income under sec_4942 d excess_business_holdings under sec_4943 of the code e an investment that jeopardizes charitable purposes under sec_4944 of the code or f a taxable_expenditure under sec_4945 of the code t's asset transfer will not cause t c or any disqualified_person under sec_4946 with respect to t or c to be subject_to tax under sec_4940 through of the code under sec_1_507-3 of the regulations t will not have to exercise expenditure_responsibility under sec_4945 of the code because t will transfer all of its assets to c under sec_53_4945-6 of the regulations a private_foundation can make a transfer of its assets pursuant to sec_507 of the code to an exempt_organization under sec_501 of the code including a private_foundation without the transfer being a taxable_expenditure under sec_4945 of the code thus t's transfer of assets to c will not be a taxable_expenditure under sec_4945 of the code and will not subject t to tax under that section under sec_4940 of the code t's transfer of its assets to c will not result in income under that section under sec_1_507-3 ii a of the regulations the tax bases and holding periods of t's assets transferred to c will carry over to c for purposes of sec_4940 of the code accordingly we rule t's transfer of all of its assets to c will constitute a transfer under sec_507 of the code t's transfer will not terminate t's status as a private_foundation under sec_507 of the code and will not result in any termination_tax under sec_507 of the code as a and chapter subchapter_f part il sec_507 sec_508 and sec_509 of the code result of t's transfer to c c will be treated as if c were t for purposes of chapter of the code t's excess qualifying distributions carryover under sec_4942 of the code if any will carry over to c t's transfer of assets to c will not constitute an act of self-dealing under sec_4941 of the code t's voluntary termination of its status as a private_foundation after its transfer of its assets to c will be a termination under sec_507 of the code but no tax will be imposed under sec_507 of the code because t will have no assets at the time of t's termination t's transfer of its assets to c will not constitute a gross_investment_income or capital_gain_net_income under sec_4940 of the code b an act of self-dealing under sec_4941 of the code c undistributed_income under sec_4942 of the code d excess_business_holdings under sec_4943 of the code e an investment that jeopardizes charitable purposes under sec_4944 of the code or f a taxabie expenditure under sec_4945 of the code t's transfer of assets will not cause t c or any disqualified_person under sec_4946 of the code with respect to t or c to be subject_to any_tax under sec_4940 through of the code t will not have to exercise expenditure_responsibility under sec_4945 of the code as to its transfer of all of its assets to c under sec_4940 of the code t's transfer of assets to c will not be subject_to tax and the tax bases and holding periods of t's assets transferred to c shall be determined as if t's assets had continued to be held by t because this ruling letter could help to resolve any questions please keep it in your permanent records and include a copy in your annual return form_990-pf this ruling letter is directed only to the organizations that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely chaat joseph chasin acting manager exempt_organizations technical group
